Former opinion sustained on rehearing June 1, 1915.
On Rehearing.
(149 Pac. 85.)
Former Opinion Sustained.
For appellant there was an oral argument on rehearing by Mr. H. E. Slattery.
For respondent there was an oral argument on rehearing by Mr. J. F. Brumbaugh.
Mr. Justice Burnett
delivered the opinion of the court.
6. In Pennoyer v. Neff, 95 U. S. 714 (24 L. Ed. 565), Mr. Justice Field said:
“If, therefore, we were confined to the rulings of the court below upon the defects in the affidavits mentioned, we should be unable to uphold its decision.”
*377Then stating the contentions before that tribunal, he continued:
“If these positions are sound, the ruling of the * * court as to the invalidity of that judgment must be sustained, notwithstanding our dissent from the reasons upon which it was made.”
On the rehearing of this case, we find ourselves in a similar situation in respect to the decision under review. While we are unable to approve the reason given for the ruling of the trial judge, yet, as we shall endeavor to show, his conclusion was correct and must be affirmed.
7. It is axiomatic that the plaintiff in replevin must be entitled to the immediate possession of the goods involved at the commencement of the action. This, indeed, appears by the averments of the complaint and is traversed by the answer. The latter pleading, however, discloses that the possession was in Brewer. The reply, essaying to give plaintiff’s chain of title to the chattels, says the plaintiff purchased them from, Thienes, but that when he bought they were in the possession of Brewer. We must presume that Brewer’s holding was rightful. The pleadings disclose nothing to the contrary, and the plaintiff, having portrayed that condition, must show that custody was wrongful if he would work out the result that the claim of the defendant, deraigned from Brewer as to mere possession, is likewise wrongful.
Nor is the case of plaintiff aided if we look into the lease from Thienes to Brewer, which plaintiff says was erroneously excluded from the consideration of the jury. Passing the objection to the actual paper offered that it is a statement of the substance of an original lease, not admissible because the showing of diligent search for the prototype is not sufficient, we *378learn from the document that on October 12, 1912, Thienes leased his ranch and stock to Brewer for three years; the tenant to give possession after one year in case of sale of the premises. It seems that the property here in question is part of the stock included in that lease. At any rate, that appears to he the contention of the plaintiff. This action was commenced June 17, 1913. According to the paper offered, Brewer’s right to the possession would not have terminated under any circumstances until October 12, 1913, or about four months after the beginning of the action. These conditions disclosed by the record were pressed upon our attention on rehearing and are potent in behalf of the defendant. The plaintiff’s reply and the evidence he offers undermine his complaint and work out its downfall.
8. The plaintiff criticises the directed verdict, in that it awards to the defendant a return of the property, although the court gave as a reason that there was no evidence to show he ever had possessed it. The argument is that, if the defendant never had the chattels, it was wrong to return them to him. The form of verdict does not concern the plaintiff under the situation where he himself shows lawful possession in a third party. Unless he reveals present right in himself to the custody of the goods in suit, his action must fail, and that is the end of the whole matter for him. He must recover on the strength of his own right to possession. The conclusion is that, while the reason given for the directed.verdict may .have been faulty, yet the result was right, as apparent from the record, and must he affirmed.
Former Opinion Sustained on Rehearing.
Mr. Justice Harris took no part in the consideration of this case.